Citation Nr: 0515814	
Decision Date: 06/10/05    Archive Date: 06/21/05

DOCKET NO.  99-02 119A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

Entitlement to an increased initial rating for residuals of a 
left knee injury with chondromalacia of the patella, 
currently assigned two separate 10 percent ratings.

Entitlement to an increased initial rating for a compression 
fracture, L2, with degenerative joint disease, of the 
lumbosacral spine, currently assigned a 20 percent rating.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from August 1979 to January 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 decision by the 
Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office (RO).  That decision granted service connection for 
left knee and back disabilities and assigned initial 
noncompensable ratings.  An August 2000 supplemental 
statement of the case (SSOC) granted two separate initial 10 
percent ratings for residuals of an injury of the left knee, 
with chondromalacia of the patella, and an initial 20 percent 
rating for a compression fracture, L2, with degenerative 
joint disease, of the lumbosacral spine.  As these ratings 
are not the full benefits sought, the issues remain on 
appeal.

In September 2002 the Board remanded the claims to the Waco 
RO with instructions to schedule the veteran for a hearing 
before a Veterans Law Judge to be held at the RO.  The claim 
has since come under the jurisdiction of the Nashville RO.  
The Nashville RO scheduled the veteran for a hearing before a 
Veterans Law Judge to be held at the RO in April 2003.  The 
veteran failed to report for the hearing.

In July 2003 the Board remanded the claims for further 
development.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claims, the evidence necessary to substantiate the 
claims, and what evidence was to be provided by the veteran 
and what evidence the VA would attempt to obtain on his 
behalf.

2.  The evidence does not reasonably show that residuals of a 
left knee injury with chondromalacia of the patella is 
productive of more than slight instability of the left knee.

3.  There is arthritic involvement of the left knee with some 
pain on motion and swelling.

4.  The evidence of record does not reasonably show that a 
compression fracture, L2, with degenerative joint disease and 
vertebral body deformity, of the lumbar spine is productive 
of more than slight limitation of motion or favorable 
ankylosis of the entire thoracolumbar spine or forward 
flexion of the thoracolumbar spine limited to 30 degrees or 
less.


CONCLUSIONS OF LAW

1.  Residuals of a left knee injury with chondromalacia of 
the patella are not more than 10 percent disabling according 
to the schedular criteria, with a separate rating of 10 
percent also assigned based on arthritic involvement.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 
(2004).

2.  A compression fracture, L2, with degenerative joint 
disease, of the lumbosacral spine is not more than 20 percent 
disabling according to the schedular criteria.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5285 
and 5292 (2003); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5235 through 5243 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the claimant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002).  
Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002).

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2004).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claim.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the SSOCs and letters sent to 
the veteran informed him of the information and evidence 
needed to substantiate the claim and complied with the VA's 
notification requirements.  The communications, such as a 
letter from the RO dated in May 2003, provided the veteran 
with a specific explanation of the type of evidence necessary 
to substantiate his claim, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the SOC and SSOCs included summaries of the 
evidence that had been obtained and considered.  The SOC and 
SSOCs also included the requirements that must be met to 
establish entitlement to the benefits sought on appeal.  The 
VA has no outstanding duty to inform the veteran that any 
additional information or evidence is needed.

The Board has noted that in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II, which replaced the opinion in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) (Pelegrini 
I)), the Court of Appeals for Veterans' Claims (Court) held 
that a VCAA notice must be provided to a claimant before the 
"initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim."  VCAA notice was 
not provided to the veteran before the RO decision that is 
the subject of this appeal.  However, the original RO 
decision that is the subject of this appeal was entered in 
January 1998, before the enactment of VCAA.  Obviously, VA 
could not have informed the veteran of law that did not yet 
exist.  Moreover, in Pelegrini II, the Court also made it 
clear that where, as in this case, notice was not mandated at 
the time of the initial RO decision, the RO did not err in 
not providing such notice complying with the pre-decision 
timing requirement of section 5103(a); § 3.159(b)(1) because 
an initial RO decision had already occurred.
 
In addition, the Court acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  The Court noted that the 
doctrine of harmless error is to be used only when a mistake 
of the administrative body is one that clearly had no bearing 
on the procedure used or the substance of decision reached.  
See also 38 U.S.C. § 7261(b)(2); Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004) (There is no implicit exemption for the 
notice requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) 
that the Veterans Claims Court shall "take due account of 
the rule of prejudicial error.")  In the present case, the 
Board finds that there was no prejudice to the veteran.  The 
Court in Pelegrini II noted that such requirement did not 
render a rating decision promulgated prior to providing the 
veteran full VCAA notice void ab initio, which in turn would 
nullify the notice of disagreement and substantive appeal 
filed by the veteran.  In other words, Pelegrini II 
specifically noted that there was no requirement that the 
entire rating process be reinitiated from the very beginning.  
Rather, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.  That is what was done in the present case.  The 
veteran was given the VCAA notice letter in May 2003 and was 
given an ample opportunity to respond.  Therefore, to decide 
the appeal would not be prejudicial error to the veteran.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran was afforded an opportunity for a personal hearing, 
but he did not appear for that hearing and did not request 
that it be rescheduled.  He was afforded a VA examination, 
and the examination reports include an opinion regarding the 
current level of disability associated with his service-
connected disorders.  All available relevant evidence 
identified by the veteran was obtained and considered.  The 
claims file contains his service medical records and his 
available post service medical treatment records.  

The Board does not know of any additional relevant evidence 
that is available but has not been obtained.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the veteran's claim.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  

In the circumstances of this case, another remand to have the 
RO take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.

II.  Increased Rating for Residuals of a Left Knee Injury 
with
Chondromalacia of the Patella

Factual Background

Service medical records indicate that the veteran injured his 
left knee in August 1980.  He underwent an arthrotomy.

An April 1998 VA treatment note stated that the veteran was 
experiencing left knee pain.  There was pain with movement of 
the knee.  In addition, there was pain with lateral and 
medial stress, and with rotation.  There was no swelling or 
deformity.  There was a decrease in patella reflex 
bilaterally, but motion and sensation were normal.

An August 1998 VA treatment note reported that the veteran 
complained of left knee pain.  He stated that he had to wear 
a knee brace, otherwise his left knee gave out.  On 
examination, there was no crepitus with left knee movement.  
It was stable to lateral stress, although the tibia moved 
forward about 1/2 inch with anterior stress.

A May 1999 VA examination report noted that the veteran 
reported injuring his left knee in service.  He reported 
undergoing surgery to repair the injury.  The veteran 
indicated he again underwent surgery for his left knee in 
1990.  The examiner noted that the veteran required a hinge 
knee brace for his left knee instability.  The veteran 
reported no subluxations or dislocations.  The examiner 
indicated that the veteran's employment did not appear to be 
significantly adversely affected by his knee condition.  On 
examination, range of motion was 0 to 110 degrees.  There was 
increased tenderness in the left knee throughout the range of 
motion.  The left knee was slightly swollen with possible 
mild effusion.  The knee joint was stable anteriorly, 
posteriorly, and laterally, although the left knee joint 
appeared to be somewhat more lax than the right knee.  An 
August 1997 VA x-ray of the left knee was interpreted as 
showing mild degenerative changes of the left knee.

A March 2004 VA treatment note reflected complaints of 
chronic knee pain.  He reported that Tylenol relieved his 
pain during the day, but that he woke up at night with pain.

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The veteran is contesting the disability evaluation that was 
assigned following the grant of service connection.  This 
matter, therefore, is to be distinguished from one in which a 
claim for an increased rating of a disability has been filed 
after a grant of service connection.  The Court has observed 
that in the latter instance, evidence of the present level of 
the disability is of primary concern, Fenderson v. West, 12 
Vet. App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. 
App. 55 (1994)), and that as to the original assignment of a 
disability evaluation, VA must address all evidence that was 
of record from the date the filing of the claim on which 
service connection was granted (or from other applicable 
effective date).  See Fenderson, 12 Vet. App. at 126-127.  
Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate or "staged" 
evaluations of the disability based on the facts shown to 
exist during the separate periods of time.  Id.

Under Diagnostic Code 5257, for other knee impairment, 
including recurrent subluxation or lateral instability of the 
knee, a 10 percent evaluation is provided for slight 
impairment.  A moderate degree of impairment is to be rated 
20 percent disabling.  For severe impairment a 30 percent 
rating is appropriate.  38 C.F.R. § 4.71a, Diagnostic Code 
5257.  

Limitation of flexion of the leg to 60 degrees warrants a 0 
percent rating.  When flexion is limited to 45 degrees, a 10 
percent rating is assigned.  A 20 percent rating is 
appropriate where flexion is limited to 30 degrees.  A 30 
percent rating is assigned in the case of flexion limited to 
15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of the leg to 5 degrees warrants a 0 
percent rating.  When extension is limited to 10 degrees, a 
10 percent rating is assigned.  A 20 percent rating is 
appropriate where extension is limited to 15 degrees.  A 30 
percent rating is assigned in the case of extension limited 
to 20 degrees.  A 40 percent rating is appropriate where 
extension is limited to 30 degrees.  A 50 percent rating is 
assigned for limitation of extension to 45 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.  

In cases of evaluation of orthopedic injuries there must be 
adequate consideration of functional impairment including 
impairment from painful motion, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59;  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The medical nature 
of the particular disability to be rated under a given 
diagnostic code determines whether the diagnostic code is 
predicated on loss of range of motion.  If a musculoskeletal 
disability is rated under a specific diagnostic code that 
does not involve limitation of motion and another diagnostic 
code based on limitation of motion may be applicable, the 
latter diagnostic code must be considered in light of 
sections 4.40, 4.45, and 4.59.  VAOPGCPREC 09-98 (August 14, 
1998).

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.);  (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.);  (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.);  (d) excess fatigability;  
(e) incoordination, impaired ability to execute skilled 
movements smoothly;  and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  For 
the purpose of rating disability from arthritis, the knee is 
considered a major joint.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.

The Board notes that the veteran has been diagnosed with 
degenerative joint disease of the right knee.  In a General 
Counsel opinion, VAOGCPREC 23-97 (July 1, 1997), General 
Counsel established that when a veteran has arthritis and is 
rated separately under instability of the knee, Diagnostic 
Code 5257, those two disabilities may be rated separately 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5003 or 5010 and 
5257.  See also VAOGCPREC 9-98 (August 14, 1998).

Degenerative arthritis established by x-ray findings is rated 
according to limitation of motion for the joint or joints 
involved.  Where limitation of motion is noncompensable, a 
rating of 10 percent is assigned for each major joint 
(including the ankle and the knee) or group of minor joints 
affected by limitation of motion to be combined not added 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion a 10 percent rating is 
assigned where there is x-ray evidence of involvement of two 
or more major joints, or two or more minor joint groups; and 
a 20 percent evaluation is assigned where there is x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Analysis

The Board notes that a separate rating for diagnosed 
arthritis of a joint is available where the veteran is rated 
under a diagnostic code that does not already contemplate 
limitation of motion.  See VAOGCPREC 9-98 (August 14, 1998).  
As the May 1997 VA examination report noted some laxity of 
the left knee, the Board finds that Diagnostic Code 5257 is 
applicable in this instance.  In addition, as the veteran has 
a confirmed diagnosis of arthritis in the left knee, a 
separate rating for such is also appropriate.  The question 
then becomes whether the currently assigned ratings of 10 
percent under Diagnostic Code 5257 and 10 percent under 
Diagnostic Code 5003 are appropriate.

With regard to Diagnostic Code 5257, the Board finds that 
clinical evidence of record does not present a disability 
picture that is productive of moderate knee impairment due to 
lateral instability or recurrent subluxation.  The May 1999 
VA examination report noted some laxity of the left knee, but 
indicated that the veteran reported no dislocations or 
subluxations.  It is noted that the veteran wears a knee 
brace due to instability of the knee, and instability is 
noted in the August 1998 VA treatment note.  However, based 
on a review of all the clinical records the Board finds that 
the veteran's left knee disability is productive of no more 
than slight impairment attributable to the instability and a 
10 percent rating under Diagnostic Code 5257 is appropriate.

In addition, the Board notes that a separate 10 percent 
rating under Diagnostic Code 5003 for the veteran's arthritis 
of the left knee is appropriate.  In this regard, the Board 
notes that the clinical records show a diagnosis of arthritis 
of the left knee, which was confirmed by May 1997 x-rays, 
results of which were interpreted in the May 1999 VA 
examination report.  The May 1999 VA examination report notes 
that the veteran's range of motion was 0 to 130 degrees.  
While other clinical records document pain with motion, and 
some effusion and tenderness, there are no clinical records 
documenting limitation of motion that would meet the criteria 
for a compensable evaluation under either Diagnostic Code 
5260 or 5261.  Accordingly, the Board finds that, based on 
all the evidence of record, the veteran's limitation of 
motion would not currently be compensable under the 
appropriate diagnostic codes and a separate rating for the 
left knee that is higher than 10 percent is not warranted in 
this instance.

The Board further notes that the current, combined rating of 
20 percent takes into consideration 38 C.F.R. §§ 4.40, 4.45, 
4.59, and DeLuca.  A higher rating is not warranted, as the 
veteran does not meet the required criteria, even considering 
those provisions.  In addition, the evidence does not raise a 
question that a higher rating is possible or warranted for 
any period of time from the veteran's claim to the present so 
as to warrant a "staged" rating due to significant change in 
the level of disability.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  However, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds there is 
no evidence that the veteran's left knee disorder alone has 
caused such marked interference with employment or 
necessitated frequent periods of hospitalization for the 
periods at issue such as would make a remand for 
consideration of an extraschedular evaluation necessary at 
this time.  In the absence of such factors, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Shipwash, 8 Vet. App. 
at 227.


III.  Increased Rating for a Compression Fracture, L2,
With Degenerative Joint Disease, of the Lumbosacral Spine

Factual Background

Service medical records indicate that the veteran fell while 
in service and sustained a compression fracture of the L2 
vertebra.

An April 1998 VA treatment note stated that the veteran was 
experiencing low back pain.  There was some pain in the low 
back with movement.

An August 1998 VA treatment note reported a history of low 
back pain.  There was no pain with palpation or movement.  
Normal motion was present.  There was some pain with flexion 
of the low back.  Deep tendon reflexes were present and 
equal.

A May 1999 VA examination report noted that the veteran 
complained of low back pain.  He denied any history of pain 
radiating into the lower extremities or loss of bowel or 
bladder function.  The examiner noted that the veteran was 
employed as a salesman.  He stated that the veteran's back 
problems did not appear to significantly interfere with his 
employment, although he did experience increased discomfort 
at times with prolonged standing and walking.  On 
examination, flexion was 0 to 90 degrees, extension was 0 to 
30 degrees, rotation was 0 to 30 degrees bilaterally, and 
lateral flexion was 0 to 35 degrees bilaterally.  Range of 
motion testing revealed no loss of mobility due to 
discomfort.  There was no tenderness.  Palpation revealed the 
vertebrae to be midline and nontender.  There was no evidence 
of postural abnormality or fixed deformity.  The musculature 
was well developed, symmetrical with good strength and muscle 
tone.  Deep tendon reflexes were 1-2+/4.  Cranial nerves 
appeared intact.  Romberg's test was negative.  Vibratory and 
proprioception appeared intact.  The veteran was able to 
heel-to-toe, stand on heels and toes, and hop on one foot.  
Straight leg raise was negative bilaterally.  X-rays taken in 
conjunction with the examination were interpreted as showing 
mild anterior wedging at L2, which could possibly represent 
an old compression fracture.  Also noted was minimal anterior 
wedging at L1 and L3, which may represent normal or old 
trauma.  Minor degenerative osteophyte formation of the upper 
endplate of L4 was noted anteriorly.

A March 2004 VA treatment note indicated that the veteran 
complained of chronic low back pain.  He reported that 
Tylenol relieved his pain during the day.  He indicated that 
he woke up at night with pain.

Criteria

In the case of residuals of a vertebra fracture a 100 percent 
evaluation is assigned where there is cord involvement, and 
the veteran is bedridden, or requires long leg braces.  
Special monthly compensation may be considered.  With lesser 
involvements rating may be for limited motion and nerve 
paralysis.  A 60 percent evaluation is assigned where there 
is no cord involvement but there is abnormal mobility 
requiring neck brace (jury mast).  In other cases rate in 
accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of vertebral 
body.  Note: Both under ankylosis and limited motion, ratings 
should not be assigned for more than one segment by reason of 
involvement of only the first or last vertebrae of an 
adjacent segment.  38 C.F.R. § 4.71a, Diagnostic Code 5285 
(2003).

Slight limitation of lumbar motion is evaluated as 10 percent 
disabling. A higher rating of 20 percent is assigned for 
moderate limitation of lumbar motion. A 40 percent rating is 
reserved for severe limitation of lumbar motion. 38 C.F.R. § 
4.71a, Diagnostic Code 5292 (2003).

The Board notes that during the pendency of the appeal, the 
rating criteria used to evaluate diseases and injuries of the 
spine were significantly revised, and became effective on 
September 26, 2003.  See 38 C.F.R. § 4.71a (Diagnostic Codes 
5285, 5286, 5287, 5288, 5289, 5290, 5291, 5292, 5293, 5294, 
5295) (2002); 68 Fed. Reg. 51454-58 (Aug. 27, 2003) (codified 
at 38 C.F.R. § 4.71a (Diagnostic Codes 5235, 5236, 5237, 
5238, 5239, 5240, 5241, 5242, 5243 (2004))).  Therefore, the 
Board will evaluate the veteran's claim under both the old 
criteria in the VA Schedule for Rating Disabilities and the 
current regulations.  In a recent opinion, however, VA's 
Office of General Counsel determined that the amended rating 
criteria, if favorable to the claim, can be applied only for 
periods from and after the effective date of the regulatory 
change.  The Board can apply only the prior regulation to 
rate the veteran's disability for periods preceding the 
effective date of the regulatory change.  See VAOPGCPREC 3-00 
(April 10, 2000).

Spine disorders are now rated under the General Rating 
Formula for Diseases and Injuries of the Spine.

The amended rating criteria now define normal range of motion 
for the various spinal segments for VA compensation purposes.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation. The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion are the maximum 
that can be used for calculation of the combined range of 
motion.  See 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (2), as added by 68 
Fed. Reg. 51,454 (Aug. 27, 2003).

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, the revised 
rating criteria provide a 100 percent rating for unfavorable 
ankylosis of the entire spine; and a 50 percent rating for 
unfavorable ankylosis of the entire thoracolumbar spine.

The criteria for a 40 percent rating are: Unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  The criteria 
for a 30 percent rating are: Forward flexion of the cervical 
spine 15 degrees or less; or, favorable ankylosis of the 
entire cervical spine.  A 20 percent rating is warranted for: 
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 
percent rating is warranted where forward flexion of the 
thoracolumbar spine is greater than 60 degrees but not 
greater than 85 degrees; or, forward flexion of the cervical 
spine is greater than 30 degrees, but not greater than 40 
degrees; or, combined range of motion of the thoracolumbar 
spine is greater than 120 degrees but is not greater than 235 
degrees; or, combined range of motion of the cervical spine 
is greater than 170 degrees, but not greater than 335 
degrees, or muscle spasm, guarding, or local tenderness not 
resulting in an abnormal gait are noted; or, with a vertebral 
body fracture with a loss of 50 percent or more of the 
height.  See 68 Fed. Reg. 51, 455 (Aug. 27, 2003).

VA may also evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (1), as 
added by 68 Fed. Reg. 51, 454 (Aug. 27, 2003).

The fact that the revised criteria include symptoms such as 
pain, stiffness, aching, etc., if present, means that 
evaluations based on pain alone are not appropriate, unless 
there is specific nerve root pain, for example, that could be 
evaluated under the neurologic sections of the rating 
schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).

Analysis

At the outset, the Board notes that revised regulations do 
not allow for their retroactive application unless those 
regulations contain such provisions and may only be applied 
as of the specified effective date. See VAOPGCPREC 3-2000 
(April 10, 1999). VA's General Counsel held that when a 
provision of the VA rating schedule is amended while a claim 
for an increased rating under that provision is pending, a 
determination as to whether the intervening change is more 
favorable to the veteran should be made.  If the amendment is 
more favorable, that provision should be applied to rate the 
disability for periods from and after the effective date of 
the regulatory change; and the prior regulation should be 
applied to rate the veteran's disability for periods 
preceding the effective date of the regulatory change. Id.  
Accordingly, the Board will determine whether an increased 
rating is warranted under the previous criteria, in effect 
prior to September 26, 2003, and under the new criteria, 
effective September 26, 2003.

Under the old rating criteria, the veteran was rated under 
Diagnostic Code 5285.  In this instance, 10 percent has been 
assigned for mild limitation of motion and 10 percent has 
been added for demonstrable deformity of a vertebral body for 
a current rating of 20 percent under Diagnostic Code 5285.  A 
higher rating is not warranted under this diagnostic code, as 
the clinical evidence of record does not demonstrate 
functional limitation of motion that may be appropriately 
characterized as moderate.  The May 1999 VA examination 
report documented ranges of motion that are noted to be 
within normal limits.  Some pain with motion and tenderness 
were noted in the clinical records, which are contemplated by 
the 10 percent rating assigned for limitation of motion.  
Accordingly, an initial rating higher than 20 percent is not 
warranted based on the criteria in effect prior to September 
26, 2003.

Under the new criteria, a higher rating of 40 percent is 
available for the thoracolumbar spine if there is forward 
flexion of 30 degrees or less or favorable ankylosis of the 
entire thoracolumbar spine.  As noted above, the range of 
motion for the veteran's back was largely within normal 
limits.  There is no clinical evidence of record reflecting 
ankylosis of the thoracolumbar spine or flexion limited to 30 
degrees or less. Accordingly, a rating higher than 20 percent 
for residuals of a compression fracture, L2, with 
degenerative joint disease, of the lumbosacral spine is not 
warranted under the new criteria effective September 26, 
2003.

Additionally, an increased evaluation may be based on either 
actual limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 4.40, 4.45).  
The Board finds that the functional impairment described in 
the examination reports and by the veteran is contemplated in 
the 20 percent disability rating currently assigned.  In 
addition, the evidence does not raise a question that a 
higher rating is possible or warranted for any period of time 
from the veteran's claim to the present so as to warrant a 
"staged" rating due to significant change in the level of 
disability.

The above decision is based on the VA Schedule of Rating 
Disabilities. In Floyd v. Brown, 9 Vet. App. 88, 96 (1996), 
the Court held that the Board does not have jurisdiction to 
assign extra-schedular evaluations under 38 C.F.R. § 
3.321(b)(1), in the first instance. However, there is no 
evidence that the veteran's low back disorder alone has 
caused such marked interference with employment or 
necessitated frequent periods of hospitalization for the 
periods at issue such as would render impractical the 
application of the regular schedular standards. In the 
absence of such factors, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1). See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER
Entitlement to an increased initial rating for residuals of a 
left knee injury with chondromalacia of the patella, 
currently assigned two separate 10 percent ratings, is 
denied.

Entitlement to an increased initial rating for a compression 
fracture, L2, with degenerative joint disease, of the 
lumbosacral spine, currently assigned a 20 percent rating, is 
denied.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


